Case 1:19-mj-01042-KBM Document 7 Filed 04/25/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff, No. 19-mj-01042
v.
LARRY MITCHELL HOPKINS
aka JOHNNY HORTON, JR.
ENTRY OF APPEARANCE

COMES NOW attorney Kelly O'Connell, and enters his appearance on behalf of defendant

Larry Mitchell Hopkins aka Johnny Horton, Jr. for all matters pertaining herein.

Respectfully Submitted,

Kelly O'Connell
Attorney for Defendant

P.O. Box 1922

Las Cruces, NM 88001
(575) 805-1245 Office
(575) 708-2538 Fax

CERTIFICATE OF SERVICE

I certify that a.copy of this Entry of Appearance was filed through the CM/ECF system which
caused the following parties to be served electronically: Assistant U.S. Attorney George C. Kraehe,
201 3" Street NW, Suite 900, Albuquerque, NM 87102, this 25" day of April, 2019

Kelly O'Connell
